Case 2:14-cv-00120-KM-MAH Document 199 Filed 05/19/21 Page 1 of 6 PageID: 2724




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


 LEE EVANS,

                 Plaintiff,                               Civ. No. 14-120
 v.
                                                              OPINION
 CITY OF NEWARK, et al.,

                 Defendants.



           This matter comes before the Court on the motion (DE 182) of Plaintiff
 Lee Evans to appeal Magistrate Judge Hammer’s February 17, 2021 order (DE
 181) on reconsideration of the November 16, 2020 order (DE 162) quashing
 Plaintiff’s Rule 45 subpoena to the Essex County Prosecutor’s Office.

      I.      Background 1
           The full background of the case is not described here. (See, e.g., Opinion
 (DE 71).) Instead, I recite only the details relevant to this motion, which
 appeals Judge Hammer’s order denying Plaintiff’s motion for reconsideration,
 which in turn challenged Judge Hammer’s prior order quashing Plaintiff’s
 subpoena to Essex County Prosecutor’s Office (ECPO).




 1      For ease of reference, certain key items from the record will be abbreviated as
 follows:
                 “DE_”              =     Docket Entry in this Case
                 “Tr.”              =     Transcript of November 16, 2020 Hearing
                                          before Judge Hammer (DE 182-9)
                 “Pl. Brf.”         =     Memorandum of Law in Support of Plaintiff’s
                                          Motion (DE 182-1)

                 “Def. Brf.”        =     Defendant Carrega’s Memorandum of Law in
                                          Opposition to Plaintiff’s Motion (DE 189)
                 “Pl. Reply”        =     Reply Memorandum of Law (DE 195)

                                            1
Case 2:14-cv-00120-KM-MAH Document 199 Filed 05/19/21 Page 2 of 6 PageID: 2725




       This case was removed to this Court in January of 2014. (DE 1.) As
 Judge Hammer has explained, “[t]his matter has a long procedural history
 punctuated by several changes of counsel for Plaintiff, and myriad disputes
 and difficulties in completing discovery.” (DE 181 at n.5.)
       On August 17, 2020, following a hearing on the parties’ discovery
 disputes, Judge Hammer ordered that Plaintiff could not serve written
 discovery on the City of Newark Defendants with the exception of certain
 designated categories. (DE 152.) On September 1, 2020, Plaintiff issued a Rule
 45 subpoena to ECPO. (Pl. Brf., Ex. F.) In relevant part, the subpoena sought
 the following information:
       Any and all Documents, records, and/or files in your possession,
       custody, and control that comprise, constitute, refer, or relate to the
       investigation, criminal prosecution, trial, and dismissal in the cases
       of:

         1) State of New Jersey v. Corey Fallen, Case Number: ESX-12-
         007067; Complaint Number: W2012 0036070706

         2) State of New Jersey v. Johnny Be Jones III, Indictment No:
         14-05-01287-I; Case Number: ESX-12-007067

         3) State of New Jersey v. Brian Love, Indictment No: 14-05-
         01287-I; Case Number: ESX-12-007067

         4) State of New Jersey v. Peter Labrada

       Including but not limited to:

         a) Charging instruments, pleadings, motions, discovery
         requests, documents tendered in discovery and discovery
         receipts, subpoenas, subpoenas duces tecum, court orders,
         and correspondence;

         b) All police reports; investigative reports; supplemental or
         continuation reports;

         c) Photographs (including but not limited to line-up photos,
         photo arrays and crime scene photos);

         d) Any statements of all the defendants and witnesses whether
         oral, handwritten, court reported, or audio and/or video
         recorded;


                                         2
Case 2:14-cv-00120-KM-MAH Document 199 Filed 05/19/21 Page 3 of 6 PageID: 2726




              e) Any requests or protocols for the testing and/or analysis of
              DNA, fingerprints, blood and other bodily fluids, and any other
              materials or physical evidence, and any laboratory reports and
              test results relating to such testing and/or analysis;

              f) All investigators’ reports and notes;

              g) Transcripts of court proceedings (including but not limited
              to status hearings, pre- trial motions, grand jury, trial, post-
              conviction, and dismissal hearings);

              h) Any exhibits marked for identification and/or admitted into
              evidence, and any evidence used or available for use at trial,
              and/or dismissal.

          5) All policies, guidelines, directives, and Standard Operating
          Procedures of the Essex County Prosecutor’s Office or any agency
          affiliate with the Essex County Prosecutor’s Office related to
          investigative procedures in effect between 2007 and 2012.
 (Pl. Brf., Ex. F.) Defendant Carrega moved to quash Plaintiff’s subpoena,
 though his motion focused on the request for personnel, disciplinary, and
 performance files. 2 (DE 157.) After holding a hearing with the parties, Judge
 Hammer ordered ECPO to turn over certain information about the prior
 lawsuits, including the captions, but quashed Plaintiff’s subpoena in all other
 respects. (DE 162 at 2.)
          Plaintiff filed a motion to reconsider Judge Hammer’s order specific to the
 request for criminal prosecution files for two criminal cases that were
 investigated by two of the defendants in this case and the request for ECPO
 policies pertaining to criminal investigations. (DE 166.) Judge Hammer denied
 the motion, and Plaintiff now appeals that decision. (DE 181.)

    II.       Legal Standard
          The District Court will reverse a Magistrate Judge’s decision on a non-
 dispositive motion only if it is “clearly erroneous or contrary to law.” Fed. R.
 Civ. P. 72(a); L. Civ. R. 72.1(c)(1)(A). This Court has frequently spoken of the




        Plaintiff did not seek reconsideration of Judge Hammer’s Order with respect to
          2

 Defendant Carrega’s personnel/disciplinary records. (DE 181 at n.2.)
                                              3
Case 2:14-cv-00120-KM-MAH Document 199 Filed 05/19/21 Page 4 of 6 PageID: 2727




 discretion granted to the Magistrate Judge in non-dispositive matters. Where
 the appeal seeks review of a matter within the core competence of the
 Magistrate Judge, such as a discovery dispute, an abuse of discretion standard
 is appropriate. See Cooper Hospital/Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119,
 127 (D.N.J. 1998); Deluccia v. City of Paterson, No. 09-703, 2012 WL 909548,
 at *1 (D.N.J. March 15, 2012). “This deferential standard is especially
 appropriate where the Magistrate Judge has managed this case from the outset
 and developed a thorough knowledge of the proceedings.” Lithuanian Commerce
 Corp., Ltd. v. Sara Lee Hosiery, 177 F.R.D. 205, 214 (D.N.J. 1997) (internal
 quotations omitted); see Deluccia, 2012 WL 909548, at *1 (same).

    III.    Discussion
        Plaintiff appeals Judge Hammer’s decision, arguing as follows: (1) the
 ECPO did not move to quash the subpoena 3; (2) no party to the lawsuit moved
 to quash those paragraphs of the subpoena; (3) the requests are clearly
 relevant to the litigation; and (4) the subpoena did not end-run Judge
 Hammer’s August 17, 2020 order that was entered in response to Plaintiff’s
 motion to issue written discovery requests to the City of Newark. (Pl. Brf. at
 13.)
        As Judge Hammer explained in denying reconsideration:

        [The November 16, 2020] ruling was an appropriate enforcement of
        the Court’s August 17, 2020 ruling. The August 17, 2020 decision
        allowed certain of Plaintiff’s discovery requests and denied others,
        finding that Plaintiff’s requests were unduly broad and far-reaching
        as a general matter, and certainly in view of the age and procedural
        history of this case. Plaintiff neither moved for reconsideration of
        that decision, nor appealed it. Instead, Plaintiff attempted to obtain
        the remaining discovery through the subpoena, notwithstanding the
        limitations in the August 17, 2020 ruling. It is well settled that
        “matters of docket control and conduct of discovery are committed
        to the sound discretion of the district court.” In re Fine Paper
        Antitrust Litig., 685 F.2d 810, 818 (3d Cir. 1982); see also Coyle v.

        3 Plaintiff does not argue that Carrega lacked standing to oppose the subpoena,
 and in fact acknowledged that he did. (Ex. H at 13.)


                                           4
Case 2:14-cv-00120-KM-MAH Document 199 Filed 05/19/21 Page 5 of 6 PageID: 2728




       Hornell Brewing Co., No. 08-2797, 2009 WL 1652399, at *3 (D.N.J.
       June 9, 2009) (“In discovery disputes, the Magistrate Judge
       exercises broad discretion and is entitled to great deference.”)
       (citations omitted); Gerald Chamales Corp. v. Oki Data Americas,
       Inc., 247 F.R.D. 453, 454 (D.N.J. 2007) (“Magistrate Judges have
       broad discretion to manage their docket and to decide discovery
       issues, including whether to stay discovery pending a decision on a
       dispositive motion.”).
       Plaintiff has not met his burden of establishing that the Magistrate
 Judge's decision constituted an abuse of discretion or was otherwise clearly
 erroneous or contrary to law. Kresefky v. Panasonic Commc'ns & Sys. Co., 169
 F.R.D. 54, 64 (D.N.J. 1996). Plaintiff has not identified any controlling case law
 contrary to Judge Hammer’s order, 4 and I am not “left with the definite and
 firm conviction that a mistake has been committed.” Coyle v. Hornell Brewing
 Co., No. 08-2797, 2009 WL 1652399, at *3 (D.N.J. June 9, 2009). Judge
 Hammer explained that his order quashing Plaintiff’s subpoena was an
 enforcement of his August 2020 discovery order. (Tr. at 31.) Plaintiff has offered
 a competing view, but I do not place Plaintiff’s interpretation of Judge
 Hammer’s order over Judge Hammer’s own interpretation.
       In the transcript from the November 16, 2020 hearing, Judge Hammer
 clearly expressed his view that the Subpoena was in violation of the August 17,
 2020 order and allowed Plaintiff to respond. (Tr. at 6.) Plaintiff acknowledged
 that the Subpoena would fall within the categories discussed in the Order but
 stated counsel’s position that the order did not apply to Defendant Carrega.
 (Tr. at 16.) Judge Hammer clarified that it did apply to Carrega. (Tr. at 23.)
 Paragraph 1 of the August 2020 Order applies to “officers directly involved in
 the investigation and prosecution of Plaintiff, and their immediate


        4 Plaintiff’s citation to Conrey v. IBM Corp. (In re Subpoena to Keebaugh), 2019

 U.S. Dist. LEXIS 193395 (E.D. Pa. Nov. 6, 2019) is unconvincing, as the current
 dispute involves an interpretation of Judge Hammer’s prior discovery order, a matter
 as to which Judge Hammer obviously has both discretion and expertise. Further, the
 Conrey proposition to which Plaintiff cites—that it was improper to issue a third-party
 subpoena to obtain information already requested from the parties—does not mean
 Plaintiff’s third-party subpoena should be allowed simply because the documents are
 not in the parties’ possession. Id. at *12.
                                            5
Case 2:14-cv-00120-KM-MAH Document 199 Filed 05/19/21 Page 6 of 6 PageID: 2729




 supervisor(s).” (DE 152 at 2.) Carrega is identified in the Complaint as having
 submitted an affidavit in support of an application for an arrest warrant for the
 Plaintiff. (DE 33-1 at ¶ 17.) Carrega therefore was such an officer, and fell
 within the purview of the order.
          Plaintiff argues further that he should be relieved from the order because
 the need for the sought-after information was unforeseen; it arose, he says,
 only during Carrega’s deposition. It was foreseeable, however, even from the
 allegations of the Complaint, that plaintiff would seek information about these
 policies and practices. Additionally, the deadline for serving written discovery
 had already passed, based on the order issued after the November 22, 2019
 teleconference. (Tr. at 8, 9.)
          This dispute is fundamentally one of scheduling and discovery
 management. Judge Hammer appropriately exercised his broad authority to
 manage discovery, especially in light of the longevity of the discovery process in
 this case. Judge Hammer’s February 17, 2021 order is therefore affirmed.

    IV.      Conclusion
          Accordingly, for the reasons expressed above, Plaintiff’s appeal (DE 182)
 is denied, and the order of Magistrate Judge Hammer (DE 181) is affirmed. An
 appropriate order follows.


 Dated: May 19, 2021


                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge




                                           6
